Title: To John Adams from Petrus Franco van Berckel, 19 November 1794
From: van Berckel, Petrus Franco
To: Adams, John



Sir,
Philada. Novb. 19th. 1794.

In Consequence of Your recommandation of Mr. John Green, I have furnished him with a Letter of introduction to the Governor of Surinam requesting Him to do in behalf of Mr. Green, whatever his duty and the laws which He is obliged to maintain, will admit of.—At all events I have no doubt but the Governor will assist him with His best advice.
Being happy to be serviceable to an honest Man, I feel at the same time a gratification in having it in my power to assist a person recommended by You.—
I have the honor to be very respectfully / Sir, / Your very humble and / Most Obt. Servant.

F: P: van Berckel